UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6665


DANNY L. BLACKMON,

                Petitioner - Appellant,

          v.

DARLENE DREW, Warden et al.,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:09-cv-03035-HFF)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny L. Blackmon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Danny Lynn Blackmon, a federal prisoner, appeals the

district   court’s   order   accepting    the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.        We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.       See Blackmon v. Drew, No.

09-cv-03035-HFF (D.S.C. Apr. 8. 2010).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                   2